Exhibit 10.1

TESSCO TECHNOLOGIES INCORPORATED

2019 STOCK AND INCENTIVE PLAN

ACTICLE 1.

 PURPOSE

The purpose of the TESSCO Technologies Incorporated 2019 Stock and Incentive
Plan (the “Plan”) is to attract and retain outstanding individuals to serve as
employees, officers, directors, consultants and other persons who provide
services to TESSCO Technologies Incorporated, a Delaware corporation (the
“Company”), and its Subsidiaries, and to motivate such individuals to achieve
the long-term performance goals of the Company by providing incentives to such
individuals in the form of stock ownership or monetary payments based on the
value of the capital stock of the Company or its financial performance, or both,
on the terms and conditions set forth herein. Capitalized terms as used herein
shall have the respective meanings ascribed in Article 3 hereof or as otherwise
ascribed in this Plan.

ARTICLE 2.

 GENERAL

The Plan is intended as the successor to the TESSCO Technologies Incorporated
Third Amended and Restated 1994 Stock and Incentive Plan, as it may be amended
from time to time (the “Prior Plan”), and operates in tandem therewith. From and
after the date of stockholder approval of this Plan as required in Section 4.1
below (the “Stockholder Approval Date”), no additional awards will be granted
under the Prior Plan, and all awards granted after the Stockholder Approval Date
will be granted under this Plan (or under any other plan or arrangement from
time to time existing, other than the Prior Plan). Awards may continue to be
granted under the Prior Plan until the Stockholder Approval Date.

Any shares that remain available for future grants under the Prior Plan (the
“Prior Plan’s Available Reserve”) will cease to be available for awards under
the Prior Plan as of the Stockholder Approval Date, and that number of shares of
Common Stock equal to the Prior Plan’s Available Reserve as of the Stockholder
Approval Date will then be included among the Shares available for Awards
hereunder (as further described and provided in Section 6.1 below) and will be
immediately available for the grant of Awards hereunder.

In addition, that number of shares of Common Stock subject to granted and
outstanding awards under the Prior Plan that may (i) expire or terminate for any
reason prior to exercise or settlement, or (ii) be forfeited because of the
failure to meet a contingency or condition required to vest such shares or (iii)
otherwise be returned to the Company at any time under circumstances in which
those shares would be available for future awards under the Prior Plan (such
shares, the “Prior Plan’s Potential Returning Shares”), as existing upon the
occurrence of the Stockholder Approval Date and without regard to any expiration
or termination of the Prior Plan, shall be included among the maximum aggregate
number Shares available at any time for Awards hereunder (as further described
and provided in Section 6.1 below), and if and when so forfeited, or otherwise
returned to the Company, will not be available for awards under the Prior Plan
but will instead then become available for the grant of Awards hereunder.

Notwithstanding the above, the Committee may authorize and grant awards under
this Plan prior to stockholder approval (but not in respect of the Shares to be
included as available for the grant of Awards hereunder on account of the Prior
Plan’s Available Reserve or Prior Plan’s Potential Returning Shares, which shall
not be available hereunder until on and after the Stockholder Approval Date),
subject to the conditions set forth in Section 4.1 hereof, and all awards
granted and outstanding under the terms of the Prior Plan will remain subject to
the terms of the Prior Plan notwithstanding stockholder approval of this Plan,
so long as remaining as outstanding awards under the Prior Plan and until
forfeited or otherwise returned to the Company under circumstances in which
those shares would be available for future awards under the Prior Plan assuming
it then remained in effect, whereupon the same number of shares will instead be
added to the Shares available for Awards hereunder.

ARTICLE 3.

 DEFINITIONS

As used in the Plan and unless the context clearly indicates otherwise, the
following terms shall have the respective meanings set forth below:

“Affiliate” means any entity that is, directly or indirectly, controlled by,
under common control with or controlling the Company or any entity in which the
Company has a significant ownership interest as determined by the Committee.

 

 








“Award” means any Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit or Performance Award granted under the Plan.

“Award Agreement” means any written agreement, contract or other instrument or
document evidencing any Award granted under the Plan.

“Beneficiary” means the person designated by the Participant, on a form provided
by the Company, to exercise the Participant’s rights in accordance with Section
8.5 of the Plan in the event of death or, if no such person is designated, the
estate or personal representative of such Participant.

“Board” means the Board of Directors of the Company as it may be constituted
from time to time.

“Cause”, with respect to any Participant, has the meaning specified in an Award
Agreement or in a separate agreement with the Participant that governs the terms
and conditions of the Participant’s employment or peformance of service (either
as a Director or Consultant) with the Company or a Subsidiary. In the absence of
any such agreement “Cause” means any of the following, regardless of when it is
discovered by the Company: (a) Participant’s willful and continued failure to
fully perform his or her duties as assigned by the Company or a Subsidiary, (b)
any violation or breach by the Participant of his or her employment, consulting
or other similar agreement with the Company or a Subsidiary, if any, and if
subject to cure, Participant fails to remedy such failure within 30 days
following written notice of such failure, (c) Participant’s failure to follow
any written policy of the Company or a Subsidiary, agreement with the Company or
a Subsidiary, resolution or any reasonable instruction of the Board or any
Committee thereof, or the Chief Executive Officer of the Company, and if subject
to cure, Participant fails to remedy such failure within 30 days following
written notice of such failure, (d) Participant’s commission of an act of fraud,
dishonesty, bad faith, material misrepresentation, breach of trust, act of moral
turpitude, or other unethical conduct, whether or not in connection with the
performance by the Participant of his or her duties for the Company or a
Subsidiary, (e) Participant’s use of alcohol, drugs or other similar substances
in a manner that adversely affects the Participant’s work performance, (f)
Participant’s indictment for, conviction of, or a plea of guilty or nolo
contendere to any felony, (g) Participant’s failure to cooperate, if requested
by the Company or a Subsidiary, with any investigation or inquiry into the
Participant’s or the Company’s or a Subsidiary’s business practices, whether
internal or external, including, but not limited to, the Participant’s refusal
to be deposed or to provide testimony at any trial or inquiry, or (h)
Participant’s voluntary termination of his or her employment or service
following the occurrence of any of the acts or omissions described in
subsections (a) through (g) above. The good faith determination by the Committee
of whether the Participant’s employment or service was terminated by the Company
or a Subsidiary for “Cause” shall be final and binding for all purposes
hereunder.

“Change in Control” shall have the meaning ascribed in Section 10.3 hereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the United States Securities and Exchange Commission or any
successor agency.

“Committee” means the Committee of the Board described in Article 5 hereof.

“Common Stock” means the common stock of the Company, par value $.01 per share,
and such other securities of the Company that may be substituted therefor.

“Consultant” means any natural Person (other than an employee or Director)
engaged by the Company or ant Subsidiary to provide consulting or similar
services to the Company or any Subsidiary.

“Continuous Service” means the uninterrupted provision of services to the
Company or any Subsidiary in any capacity of employee, Director, Consultant or
other service provider. Continuous Service shall not be considered to be
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Subsidiaries, or any successor entities, in any capacity
of employee, Director, Consultant or other service provider, or (iii) any change
in status as long as the individual remains in the service of the Company or a
Subsidiary in any capacity of employee, Director, Consultant or other service
provider (except as otherwise provided in the Award Agreement). An approved
leave of absence shall include sick leave, military leave, or any other
authorized personal leave other than on account of Disability.

“Director” means a member of the Board.

“Disability” means a total and permanent disability within the meaning of the
Company’s long-term disability plan, as





2




amended from time to time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, with respect to any property (excluding the Shares or
other securities), the fair market value of such property determined by such
methods or procedures as shall be established from time to time by the
Committee, and with respect to any Shares or other securities, the closing sale
price of the Shares or other securities on any national securities exchange or
quotation system providing such information for such date or, if there is no
closing sale price for such date, the day prior to such date or, if not listed
on any such exchange or quotation system, the average of the closing bid and
asked prices of the Shares or other securities as reported by the National
Association of Securities Dealers Automated Quotation System (“Nasdaq”) for such
date or, if there is no average for such date, the day prior to the date of the
determination of the fair market value or, if not listed on Nasdaq, the fair
market value of the Shares or other securities as of such date as determined in
good faith by the Board or the Committee.

“Incentive Stock Option” means an Option granted under Section 8.1 of the Plan
that is intended to meet the requirements of Section 422 of the Code or any
successor provision thereto.

“Good Reason” has the meaning of “good reason” or “for good reason”, if any, as
set forth in any employment agreement between the Participant and the Company or
any Subsidiary (or in the Award Agreement applicable to the Award, which shall
be controlling unless determined otherwise by the Committee), which by its
express terms is made applicable to the Award, and without implying that there
must be any such agreement or right of a Participant in respect of “good reason”
applicable to any Award.

“Key Employee” means any Employee of the Company or any Subsidiary who is
described in Article 7.

“Non-Qualified Option” means an Option granted under Section 8.1 of the Plan
that is not intended to be an Incentive Stock Option.

“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

“Participant” means a Key Employee, Consultant or Director who is designated to
be granted or has received an Award under the Plan.

“Performance Award” means any Award granted under Section 8.4 of the Plan,
whether or not also granted under another Section of Article 8 hereof.

“Person” means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization or
government or political subdivision thereof.

“Released Securities” means Restricted Stock with respect to which all
applicable restrictions have expired, lapsed or been waived.

“Restricted Stock” means any Shares granted and issued under Section 8.3 of the
Plan, whether or not also a Performance Award granted under Section 8.4 hereof.

“Restricted Stock Unit” or “RSU” means any Award granted under Section 8.3 of
the Plan that is denominated in Shares, whether or not also a Performance Award
granted under Section 8.4 hereof.

“Restriction Period” means, with respect to an Award of Restricted Stock or
Restricted Stock Units, that period of time determined by the Committee pursuant
to Section 8.3 or Section 8.4.

“Retirement” means termination of a Participant’s employment with the Company or
any Subsidiary at or after the Participant’s attainment of age 65.

“Rule 16b-3” means Rule 16b-3 promulgated by the Commission under the Exchange
Act or any successor rule or regulation thereto.

“Shares” means shares of the Common Stock of the Company and such other
securities or property as may become the





3




subject of Awards or become subject to Awards pursuant to an adjustment made
under Article 9 of the Plan.

“Share Reserve” has the meaning ascribed thereto in Section 6.1(a) hereof.

“Stock Appreciation Right” or “SAR” means any Award granted under Section 8.2 of
the Plan.

“Subsidiary” means any corporation or other entity in which the Company has a
direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% or more of the assets on liquidation or dissolution.

“Termination” means, subject to Section 8.7(m), any resignation or discharge
from, or termination of, employment or service (whether as a Director or
Consultant or otherwise) with the Company or any Subsidiary, except in the event
of Disability, Retirement or death. Except as necessary to comply with Section
8.7(m), the Committee shall have the discretion to determine, or an Award may
provide, that a Termination has not occurred for purposes of an Award in the
event that a Termination within the meaning of the preceding sentence has
occurred but the Participant has remained in Continuous Service.

ARTICLE 4.

 EFFECTIVE DATE; STOCKHOLDER APPROVAL; TERM

4.1 Effective Date and Stockholder Approval. The Plan was approved by the Board
and became effective on or as of June 4, 2019 (the “Effective Date”), provided,
however, that if the Plan is not approved by the stockholders of the Company
within 12 months of the approval by the Board, the Plan will be terminated and
all Awards granted under the Plan will terminate and deemed null and void, and
further provided that no Award shall vest and no Shares may be issued under the
Plan prior to approval of the Plan by the stockholders of the Company.

4.2 Term. No Award shall be granted under the Plan after June 4, 2029; provided,
however, that any Award granted prior to such date may extend beyond such date
unless expressly provided otherwise in the Plan or in the applicable Award
Agreement; provided further, that the authority of the Committee to amend,
alter, adjust, suspend, discontinue or terminate any such Award or to waive any
conditions or restrictions with respect to any such Award, and the authority of
the Board to amend the Plan, as existing prior to such date, shall extend beyond
such date.

ARTICLE 5.

 ADMINISTRATION

Unless and until the Board delegates administration of the Plan to the
Committee, the Plan shall be administered by the full Board, and for such
purposes the term “Committee” as used in the Plan shall be deemed to refer to
the Board. The Board at its discretion (including to the extent it deems
advisable to comply with the requirements of Rule 16b-3 or other applicable law
or regulation) shall delegate administration of the Plan to the Committee. The
Committee shall consist solely of two or more members of the Board each of whom,
in the judgment of the Board, is a “non-employee director” within the meaning of
Rule 16b-3 (or any successor rule) promulgated under the Exchange Act (unless
administration of the Plan by “non-employee directors” is not then required in
order for exemptions under Rule 16b-3 to apply to transactions under the Plan),
is an “independent director” under the rules of the Nasdaq Stock Market (or
other principal securities market on which the Common Stock is traded), and is
an “outside director” that meets any applicable requirements of the Code. The
governance of such Committee shall be subject to the charter of the Committee as
approved by the Board. Any action taken by the Committee shall be valid and
effective, whether or not members of the Committee at the time of such action
are later determined not to have satisfied the requirements for membership set
forth in this Article 5 or otherwise provided in the charter of the Committee.
Notwithstanding the foregoing: (a) the full Board, acting by a majority of its
members in office, shall conduct the general administration of the Plan with
respect to all Awards granted to independent directors and for purposes of such
Awards the term “Committee” as used in the Plan shall be deemed to refer to the
Board and (b) the Committee may delegate its authority hereunder to the extent
permitted below. In its sole discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee under the Plan.

Subject to the terms of the Plan and applicable law, the Committee shall have
full power and authority with respect to the Plan, including, without
limitation, the power to:

(a) determine eligibility and designate Participants;





4




(b) determine the types of Awards to be granted to each Participant under the
Plan;

(c) determine the number of Shares to be covered by (or with respect to which
payments, rights or other matters are to be calculated in connection with)
Awards;

(d) determine the terms and conditions of any Award;

(e) determine whether, to what extent, under what circumstances and the method
by which Awards may be settled or exercised in cash, Shares, other securities,
other Awards or other property, or cancelled, forfeited or suspended;

(f) allow Participants to satisfy withholding tax amounts by electing (in such
form and under such conditions as the Committee may provide) to have the Company
withhold from the Shares to be issued upon exercise of an Option or vesting or
lapse of forfeiture of a Restricted Stock Award, RSU, Performance Award or other
Award that number of Shares having a Fair Market Value equal to the maximum that
can be withheld in the applicable jurisdiction;

(g) determine whether, to what extent and under what circumstances, if any,
cash, Shares, other securities, other Awards, other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Committee;

(h) interpret and administer the Plan and any instrument or agreement relating
to, and any Award made under, the Plan (including, without limitation, any Award
Agreement);

(i) establish, amend, suspend and waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and

(j) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.

Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan, or any Award, shall be within the sole discretion of the Committee, may be
made at any time, and shall be final, conclusive and binding upon all Persons,
including the Company, any Affiliate, any Participant, any holder or Beneficiary
of any Award, any stockholder and any employee of the Company or of any
Subsidiary.

To the extent permitted by applicable law, the Board or Committee may from time
to time delegate to a committee of one or more members of the Board and/or one
or more officers of the Company the authority to grant or amend Awards or to
take other actions authorized pursuant to this Article 5; provided, however,
that in no event shall an officer of the Company be delegated the authority to
grant Awards to, or amend Awards held by, the following individuals: (a)
individuals who are subject to Section 16 of the Exchange Act, or (b) officers
of the Company (or members of the Board) to whom authority to grant or amend
Awards has been delegated hereunder; provided, further, that any delegation of
administrative authority shall only be permitted to the extent it is permissible
under applicable law. Any delegation hereunder shall be subject to the
restrictions and limits that the Board or Committee specifies at the time of
such delegation, and the Board or the Committee may at any time rescind the
authority so delegated or appoint a new delegatee. At all times, the
delegatee(s) appointed under this Article 5 shall serve in such capacity at the
pleasure of the Board and the Committee.

ARTICLE 6.

 GRANTS OF AWARDS; SHARES AVAILABLE FOR AWARD

6.1 The Committee may, from time to time, grant Awards to one or more
Participants; provided, however, that:

(a) subject to any adjustment pursuant to Sections 6.1(b) or (c) or Article 9,
the maximum aggregate number of Shares with respect to which Awards may be
granted under the Plan at any time (the “Share Reserve”) shall not exceed
1,787,187, which number is initially the sum of (i) 800,000 new Shares plus (ii)
69,137 Shares, reflecting shares comprising the Prior Plan’s Available Reserve
as of the Effective Date plus (iii) 918,050 Shares, reflecting the number of
Prior Plan’s Potential Returning Shares as of the Effective Date, it being
understood that the number of Shares in the Share Reserve reflecting the Prior
Plan’s Potential Returning Shares from time to time will not be available for
the grant of Awards hereunder unless and until added to the number of Shares in
the Share Reserve available for the grant of Awards under this Plan by operation
of Section 6.1(c) below;





5




(b) on and as of the Stockholder Approval Date, the number of Shares comprising
the Share Reserve will be fixed (unless and until adjusted pursuant to Section
6.1(c) or Article 9 hereof) at a number (which shall in any event be less than
or equal to 1,787,187,) equal to the sum of (i) 800,000 new Shares plus (ii) the
actual number of Shares equal to the Prior Plan’s Available Reserve as of the
Stockholder Approval Date plus (iii) the actual number of Prior Plan’s Potential
Returning Shares as of the Stockholder Approval Date, it being understood that
for purposes of determining the Share Reserve as of the Stockholder Approval
Date the number attributable to the Prior Plan’s Potential Returning Shares as
set forth in Section 6.1(a) above will be reduced by that number of shares, if
any, that are issued, or consideration measured in shares paid, between the
Effective Date and the Stockholder Approval Date, whether upon the exercise of
awards or the lapse of restrictions or on account of any other payment made in
respect of outstanding awards under the Prior Plan (including any shares or
awards tendered to the Company under the terms of the Prior Plan in a manner
comparable to Section 6.1(d) of this Plan and which are not added back to the
available shares under the Prior Plan), and the number set forth in Section
6.1(a) above attributable to the Prior Plan’s Available Reserve as of the
Effective Date shall be reduced, and the number set forth in Section 6.1(a)
above attributable to the Prior Plan’s Potential Returning Shares as of the
Effective Date shall be correspondingly increased, to reflect any awards granted
under the Prior Plan between the Effective Date and the Stockholder Approval
Date; and for the avoidance of doubt, the sum of the number of Shares covered by
Awards granted under this Plan and shares covered by awards granted under the
Prior Plan, in each case between the Effective Date and the Stockholder Approval
Date, will not affect the number of Shares comprising the Share Reserve but will
accrue against and reduce the number of Shares remaining available in the Share
Reserve for future Awards hereunder, subject however to the same from time to
time being added back to the number of Shares in the Share Reserve available for
the grant of Awards, by operation of Section 6.1(c) below;

(c) subject to Section 6.1(d) below, to the extent that any Shares covered by an
Award granted under the Plan, or to which any Award relates, as well as any
shares covered by an award granted under the Prior Plan, or to which any award
under the Prior Plan relates, are forfeited (prior to the exercise by the holder
of indicia of ownership of the shares or other property issuable or payable with
respect thereto, or prior to the expiration of the applicable Restriction Period
in the case of Restricted Stock or Restricted Stock Units (or comparable awards
under comparable circumstances under the Prior Plan), and in the case of awards
granted under the Prior Plan, at any time after the Effective Date and
notwithstanding termination or expiration of the Prior Plan, but conditioned
upon the occurrence of the Stockholder Approval Date), or if an Award otherwise
terminates, expires or is cancelled (or an award under the Prior Plan
terminates, expires or is cancelled at any time after the Effective Date and
notwithstanding termination or expiration of the Prior Plan, but conditioned
upon the occurrence of the Stockholder Approval Date) prior to the delivery of
all of the Shares or other consideration issuable or payable pursuant to such
Award (or award under the Prior Plan), or prior to the expiration of the
applicable Restriction Period in the case of Restricted Stock or Restricted
Stock Units (or comparable awards under comparable circumstances under the Prior
Plan), then, to the extent of any such forfeiture, termination, expiration or
cancellation, such number of Shares shall be added to the number of Shares in
the Share Reserve available for the grant of Awards under this Plan;

(d) any Shares or other shares of the capital stock of the Company which a
Participant tenders to the Company, or any Shares withheld by the Company upon
exercise or otherwise in respect of any Award, in satisfaction of income or
payroll tax withholding obligations or in satisfaction of the exercise price of
such Award (and any shares similarly tendered or withheld in respect of awards
under the Prior Plan), shall not again be available for granting of Awards under
the Plan or increase the number of Shares in the Share Reserve available for the
grant of Awards under this Plan; and

(e) any Shares ceasing to be subject to an Award (or an award under the Prior
Plan, the shares in respect of which were accounted for in the Share Reserve)
due to the exercise of such Award or expiration of a Restriction Period in
respect of such Shares shall no longer be available for the grant of an Award
hereunder, and the number of Shares in the Share Reserve available for the grant
of Awards under this Plan will be reduced accordingly.

6.2 For purpose of this Article 6:

(a) if an Award is denominated in Shares, the number of Shares covered by such
Award, or to which such Award relates, shall be counted on the date of grant of
such Award against the number of Shares in the Share Reserve available for the
grant of Awards under the Plan; and

(b) if an Award is not denominated in Shares, a number of Shares shall be
counted on the date of grant of such Award against the number of Shares in the
Share Reserve available for the grant of Awards under the Plan equal to the
quotient of the Fair Market Value (calculated as of the date of grant) of the
maximum amount of cash or other consideration payable pursuant to such Award,
divided by the Fair Market Value of one Share on the date of grant.

6.3 Any Shares delivered by the Company pursuant to an Award may consist, in
whole or in part, of authorized and





6




unissued Shares or of treasury Shares. In determining the size of any Award, the
Committee may take into account a Participant’s responsibility level,
performance, potential, cash compensation level, the Fair Market Value of the
Shares at the time of the Award and such other considerations as it deems
appropriate.

ARTICLE 7.

 ELIGIBILITY

Any Key Employee, including any employee or executive officer of the Company or
any Subsidiary, and any Consultant, who, in the opinion of the Committee,
contributes to the continued growth, development and financial success of the
Company or any Subsidiary shall be eligible to be designated as a Participant.
In addition, and notwithstanding the foregoing or any other provision of the
Plan, any Director of the Company shall be eligible to be designated as a
Participant and receive Awards under the Plan, provided that each grant of an
Award to a non-employee Director shall be made only upon the concurrence of a
majority of the members of the entire Board who are disinterested in the grant,
and no non-employee Director shall receive Awards in any one calendar year for
more than 25,000 Shares (or the cash equivalents of such Shares), except that in
connection with his or her initial appointment to the Board any such
non-employee Director may be granted Awards covering up to an additional 15,000
Shares.

ARTICLE 8.

 AWARDS

8.1 Options. The Committee is hereby authorized to grant Options to Participants
in the form of either Non-Qualified Stock Options or Incentive Stock Options
with the terms and conditions set forth in this Article 8 and with such
additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee shall determine.

(a) Limitations On Incentive Stock Options.

(i) In the event the Committee grants Incentive Stock Options, the aggregate
Fair Market Value (determined at the time the Options are granted) of the Shares
underlying any such Options, together with the shares underlying any incentive
stock options (as defined in Section 422 of the Code) granted under any other
plans of the Company or any Subsidiary, which shall be first exercisable by any
one Participant shall not, during any calendar year, exceed $100,000, or such
other limitation as may be provided in the Code.

(ii) The grant of Options hereunder shall be subject to guidelines adopted by
the Committee with respect to the timing and size of such Options. In addition,
the Committee may in its discretion provide that an Option may not be exercised
in whole or in part for any period or periods specified by the Committee. The
right of a Participant to exercise an Option shall be cancelled if and to the
extent that Shares covered by such Option are used to calculate amounts received
upon exercise of a related Stock Appreciation Right.

(iii) Incentive Stock Options may only be granted to Key Employees, and the
terms of any Incentive Stock Option granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code, or any successor
provision thereto, and any regulations promulgated thereunder.

(b) Exercise Price. The exercise price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that such exercise
price shall not be less than the Fair Market Value of a Share on the date of
grant of the Option and shall not, in any event, be less than the par value of a
Share on the date of grant of the Option. If a Key Employee owns or is deemed to
own (by reason of the attribution rules applicable under Section 424(d) of the
Code) more than 10% of the combined voting power of all classes of stock of the
Company (or any parent corporation or subsidiary corporation of the Company, as
those terms are defined in Sections 424(e) and (f) of the Code, respectively)
and an Incentive Stock Option is granted to such Employee, the exercise price of
such Incentive Stock Option (to the extent required by the Code at the time of
grant) shall be no less than 110% of the Fair Market Value of a Share on the
date such Incentive Stock Option is granted.

(c) Option Term. The term of each Option shall be fixed by the Committee;
provided, however, that in no event shall the term of any Option exceed a period
of ten (10) years from the date of its grant.

(d) Exercisability and Method of Exercise. Except for such limitations as may be
set forth herein, an Option shall become exercisable in such manner and within
such period or periods and in such installments or otherwise as shall be
determined by the Committee and set forth in the Award Agreement evidencing the
Option (or insofar as not so set forth, as provided in the Plan). The Committee
also shall determine the method or methods by which, and the form or forms in
which,





7




payment of the exercise price with respect to any Option may be made or deemed
to have been made.

8.2 Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Participants. Subject to the terms of the Plan and any
applicable Award Agreement, a Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive, upon exercise thereof,
the excess of (a) the Fair Market Value of one Share on the date of exercise,
over (b) the grant price of the right as specified by the Committee, which shall
not be less than the Fair Market Value of one Share on the date of grant of the
Stock Appreciation Right. Subject to the terms of the Plan and any applicable
Award Agreement, the grant price, term, methods of exercise, methods of
settlement and any other terms and conditions of any Stock Appreciation Right
shall be as determined by the Committee, provided that in no event shall the
term of any SAR exceed a period of ten (10) years from the date of its grant.
The Committee may impose such conditions or restrictions on the exercise of any
Stock Appreciation Right as it may deem appropriate, including, without
limitation, restricting the time of exercise of the Stock Appreciation Right to
specified periods as may be necessary to satisfy the requirements of Rule 16b-3.

8.3 Restricted Stock and Restricted Stock Units.

(a) Issuance. The Committee is hereby authorized to grant Awards of Restricted
Stock and Restricted Stock Units, or RSUs, to Participants, such Awards,
including the total number of Shares to which they pertain, to be evidenced by
an Award Agreement.

(b) Restrictions. Shares of Restricted Stock and RSUs shall be issued in the
name of the Participant without payment of consideration and shall be subject to
such restrictions as the Committee may impose (including, without limitation, a
Restriction Period, any limitation on the right to vote a Share of Restricted
Stock or the right to receive any dividend or other right or property after the
end of the Restriction Period), which restrictions may lapse separately or in
combination at such time or times, in such installments or otherwise, as the
Committee may deem appropriate. Different Awards of Restricted Stock or
Restricted Stock Units may have different Restriction Periods.

(c) Registration. Any Restricted Stock granted under the Plan may be evidenced
in such manner as the Committee may deem appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued to evidence Shares of
Restricted Stock granted under the Plan, such certificate shall be registered in
the name of the Participant and shall bear an appropriate legend (as determined
by the Committee) referring to the terms, conditions and restrictions applicable
to such Restricted Stock. Upon completion of the applicable Restriction Period,
the related restriction or restrictions upon the Award shall expire and new
certificates representing the Award shall be issued without the applicable
restrictive legend described herein. Such Shares shall be delivered in
accordance with the terms and conditions of such Participant’s Award Agreement.

8.4 Performance Awards. The Committee is hereby authorized to grant Performance
Awards to Participants. Subject to the terms of the Plan and any applicable
Award Agreement, a Performance Award granted under the Plan (a) may be
denominated or payable in cash, Shares (including, without limitation,
Restricted Stock or RSUs), other securities, other Awards or other property and
(b) shall confer on the holder thereof rights valued as determined by the
Committee and payable to, or exercisable by, the holder of the Performance
Award, in whole or in part, upon the achievement of such performance goals
during such performance periods as the Committee shall establish. Subject to the
terms of the Plan, the Committee shall establish performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award granted, and the amount of any payment or
transfer to be made pursuant to any Performance Award.

8.5 Termination, Retirement, Disability and Death. In the event of Termination,
Retirement, Disability or death of a Participant, prior to exercise of the
Participant’s Option or Stock Appreciation Right, prior to the lapse of any
Restriction Period or prior to the achievement of any performance goals or lapse
of any performance period, as applicable to any Award, such Award shall be
subject to the following provisions (subject further, however, to the
limitations in Section 8.7(c)):

(a) Termination. If the Termination is initiated by the Company for Cause, the
Participant’s Award, shall be forfeited immediately, regardless of the extent to
which such Award is vested. Except as otherwise provided in Section 8.5(b), (c)
or (d), and unless the applicable Award Agreement or another binding agreement,
or the Committee in the exercise of its discretion, provides for other
consequences: if the Termination is initiated by the Company other than for
Cause, any Award shall be immediately forfeited to the extent unvested, and any
Option or Stock Appreciation Right shall remain exercisable to the extent then
vested, for a period of ninety (90) days following the Termination or other
cessation event; and if the Termination is initiated by the Participant, any
Award shall be immediately forfeited to the extent unvested, and any Option or
Stock Appreciation Right shall remain exercisable to the extent then vested, for
a period of ninety (90) days following the Termination.





8




(b) Retirement. Unless the Committee in its discretion (including in setting the
terms of the Award) determines otherwise, in the event of Retirement, any vested
Options and Stock Appreciation Rights held by a Key Employee must be exercised
within 12 months (or such other period as the Code may require) of the Key
Employee’s Retirement date, any restriction applicable to a Restricted Stock
Award held by a Key Employee shall hereof, be removed pro rata, in accordance
with the portion of the Restriction Period which has expired upon such
Retirement, and any restriction applicable to any Performance Award may be
removed in the discretion of the Committee.

(c) Disability. Upon a Participant’s Disability, the Participant’s Options and
Stock Appreciation Rights shall be vested and exercisable, any restriction
applicable under a Restricted Stock Award or RSU shall be removed on a pro rata
basis in accordance with the portion of the Restriction Period expired as of the
date of Disability any restriction applicable under a Performance Award may be
removed in the discretion of the Committee. Any vested Options and Stock
Appreciation Rights must be exercised within 12 months after the date of
Termination on account of Disability unless the Committee in its discretion
(including in setting the terms of the Award) determines otherwise.

(d) Death. If the Participant shall die while in the employment or service of
the Company or any Subsidiary or within the period of time after Retirement
during which the Participant would have been entitled to exercise his Options
and Stock Appreciation Rights, the Participant’s Beneficiary shall have the
right to exercise such Options and Stock Appreciation Rights within 12 months
from the date of the Participant’s death to the extent the Participant was
entitled to exercise the same immediately prior to the Participant’s death. Any
restriction applicable under a deceased Participant’s Award consisting of
Restricted Stock or Restricted Stock Units shall be removed, subject to Section
8.7(c) hereof, on a pro rata basis in accordance with the portion of the
Restricted Period which had expired as of the date of death, and any restriction
applicable under a deceased Participant’s Performance Award may be removed in
the discretion of the Committee.

8.6 Election To Recognize Income. If a Participant makes an election in a timely
manner pursuant to Section 83(b) of the Code to recognize income for tax
purposes when an Award is first made, the Participant shall notify the Company
in writing within 10 days of the making of such election.

8.7 General.

(a) Award Agreements. Each Award granted under the Plan shall be evidenced by an
Award Agreement in such form as shall have been approved by the Committee.

(b) Vesting of Awards. Awards granted under the Plan may have Restriction
Periods or restrictions on vesting, delivery of Shares, or right to exercise
that lapse based on continued employment or service of the Participant or any
other criteria established by the Committee. Until the end of the Restriction
Period or period(s) of time specified in a vesting schedule, or until vested
upon satisfaction of any performance criteria, the Shares subject to such Award
shall remain subject to forfeiture.

(c) Award Vesting Limitations. Subject to Article 10 hereof and the operation
thereof, Restriction Periods shall end and Awards shall become vested and
exercisable no earlier than one (1) year after the date of grant; provided,
however, that up to five percent (5%) of the maximum number of Shares issuable
under the Plan at any time may become vested and exercisable pursuant to Awards
granted to one or more Participants hereunder without regard to such one (1)
year limitation.

(d) Acceleration. Except as otherwise limited by Section 8.7(c), the Committee
may, in its discretion, accelerate the time at which an outstanding Award
granted hereunder may be vested and exercisable and may shorten or eliminate the
Restriction Period, or extend the period for exercise, consistent with the best
interests of the Company.

(e) Awards May Be Granted Separately or Together. Awards may be granted either
alone or in addition to, in tandem with, or in substitution for any other Award
or any award granted under any other plan of the Company or any Subsidiary.
Awards granted in addition to or in tandem with other Awards, or in addition to
or in tandem with awards granted under any other plan of the Company or any
Subsidiary, may be granted either at the same time as or at a different time
from the grant of such other Awards or awards.

(f) Forms of Payment Under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company upon
the grant, exercise or payment of an Award may be made in such form or forms as
the Committee shall determine, including, without limitation, cash, Shares,
other securities, other Awards or other property, or any combination thereof,
and may be made in a single payment or transfer, in installments or on a





9




deferred basis, in each case in accordance with rules and procedures established
by the Committee. Such rules and procedures may include, without limitation,
provisions for the payment or crediting of interest in installments or deferred
payments.

(g) Limits on Transfer of Awards. No Award (other than Released Securities), and
no right under any such Award, shall be assignable, alienable, saleable or
transferable by a Participant otherwise than by will or by the laws of descent
and distribution (or, in the case of an Award of Restricted Stock, to the
Company); provided, however, that, if so determined by the Committee, a
Participant may, in the manner established by the Committee, designate a
Beneficiary to exercise the rights of the Participant, and to receive any
property distributable with respect to any Award upon the death of the
Participant. Each Award, and each right under any Award, shall be exercisable,
during the Participant’s lifetime, only by the Participant or, if permissible
under applicable law, by the Participant’s guardian or legal representative. No
Award (other than Released Securities), and no right under any such Award, may
be pledged, alienated, attached or otherwise encumbered, and any purported
pledge, alienation, attachment or encumbrance thereof shall be void and
unenforceable against the Company or any Subsidiary.

(h) Term of Awards. Except as otherwise provided herein, the term of each Award
shall be for such period as may be determined by the Committee.

(i) Share Certificates and Representation by Participants. All certificates for
Shares or other securities delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations and other requirements of the Commission, any stock exchange or
other market upon which such Shares or other securities are then listed or
traded, and any applicable federal or state securities laws, and the Committee
may cause a legend or legends to be inscribed upon any such certificate(s) to
make appropriate reference to such restrictions. The Committee may require each
Participant or other Person who acquires Shares or other securities under the
Plan to represent to the Company in writing that such Participant or other
Person is acquiring the Shares or other securities without a view to the
distribution thereof.

(j) Dividend Equivalents. The Committee may grant dividends or dividend
equivalents with respect to any Award (other than Options and Stock Appreciation
Rights) subject to the terms and conditions the Committee establishes; provided,
however, that no dividends or dividend equivalents will be paid on any Award
unless provided for in the applicable Award Agreement, and to the extent that
dividends or dividend equivalents are payable with respect to an unvested Award,
such dividends or dividend equivalents may accrue but shall not be paid until
the Award vests.

(k) Annual Award Limit. Notwithstanding any other provision of this Plan to the
contrary, no Participant shall receive in any one calendar year Awards for more
than 337,500 Shares (or the cash equivalent of such Shares).

(l) Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). Accordingly, if any provision of
this Plan or any Award Agreement does not comply with the requirements of Rule
16b-3 then applicable to any such transaction, such provision shall be construed
or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
Section 16(b).

(m) Section 409A Compliance. The Committee shall design and interpret all Awards
under this Plan in a manner that causes such Awards to be exempt from, or
compliant with, the deferred compensation requirements of Section 409A of the
Code. Thus, to the extent that an Award is subject to Section 409A, the amount
payable upon exercise or vesting of such Award shall only be payable, as
determined by the Committee in the Award Agreement, in the designated form upon
the Participant’s separation from service, disability or death, at a specified
time (or pursuant to a fixed schedule), upon a change in ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company, or upon the occurrence of an unforeseeable emergency
(each such event as described in Section 409A and the regulations thereunder). A
Termination shall trigger the right to receive deferred compensation subject to
Section 409A only if such Termination constitutes a separation from service, as
defined in Section 409A. Any right to receive a series of installment payments
under an Award shall be treated for purposes of Section 409A as a right to
receive a series of separate payments. If an Award that is subject to Section
409A is payable upon the separation from service of a specified employee (as
defined in Section 409A) of the Company, any payments due under the Award during
the six-month period following the specified employee’s separation from service
shall be accumulated and paid out to the specified employee during the seventh
month following separation from service (with or without interest as determined
by the Committee). Notwithstanding anything to the contrary in this Plan or an
Award Agreement, in no event shall the Company, any Subsidiary, or any member of
the Board or the Committee be responsible for any adverse tax consequences of a
Participant or Beneficiary, including, without limitation,





10




penalty taxes, excise taxes, additional taxes and premium interest, arising from
a violation of Section 409A.

ARTICLE 9.

 AMENDMENT AND TERMINATION; ADJUSTMENTS; CORRECTIONS

9.1 Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan; provided, however, that no amendment, alteration,
suspension, discontinuation or termination of the Plan shall in any manner
(except as otherwise provided in this Article 9 adversely affect any Award
granted and then outstanding under the Plan, without the consent of the
respective Participant; provided further, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, without the approval of the
stockholders of the Company, no such amendment, alteration, suspension,
discontinuation or termination shall be made that would:

(a) increase the total number of Shares available for Awards under the Plan,
except as provided in Section 9.3 hereof;

(b) materially increase the benefits accruing to Participants under the Plan; or

(c) materially modify the requirements as to eligibility for participation in
the Plan.

9.2 Amendments to Awards. The Committee may, in whole or in part, waive any
conditions or other restrictions with respect to, and may amend, alter, suspend,
discontinue or terminate, any Award granted under the Plan, prospectively or
retroactively, but no such action shall impair the rights of any Participant
without the Participant’s consent, except as provided in Sections 9.3(c) and (d)
hereof.

9.3 Certain Adjustments of Awards.

(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
Shares or the share price of the Company’s Common Stock, the Committee shall in
such manner as it may deem equitable make adjustments to any or all of: (i) the
aggregate number and kind of Shares that may be issued under the Plan
(including, but not limited to, adjustments of the limitations in Section 6.1,
Article 7 and Section 8.7(k) hereof on the maximum number and kind of Shares
which may be issued under the Plan or under certain circumstances or to certain
Participants); (ii) the number and kind of Shares (or other securities or
property) subject to outstanding Awards; (iii) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or criteria with respect thereto); (iv) the grant or exercise price per
share for any outstanding Awards under the Plan; and (v) any other aspect of any
Award that the Committee determines to be appropriate.

(b) The Committee (and the Board if and only to the extent such authority is not
required to be exercised by the Committee to comply with relevant provisions of
the Code) is authorized to make adjustments in the terms and conditions of, and
the criteria included in, Awards (including Performance Awards, or performance
goals or targets relating thereto) in recognition of unusual or nonrecurring
events (including, without limitation, acquisitions and dispositions of
businesses and assets) affecting the Company, any Subsidiary or any business
unit, or the financial statements of the Company or any Subsidiary, or in
response to changes in applicable laws, regulations, accounting principles, tax
rates and regulations or business conditions or in view of the Committee’s
assessment of the business strategy of the Company, any Subsidiary or business
unit thereof, performance of comparable organizations, economic and business
conditions, personal performance of a Participant, and any other circumstances
deemed relevant.

9.4 Repricing. Anything herein to the contrary notwithstanding, except in
connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares) the terms of outstanding awards
may not be amended to reduce the exercise price of outstanding Options or SARs
or cancel outstanding Options or SARs in exchange for cash, other awards or
Options or SARs with an exercise price that is lower than the exercise price of
the original Options or SARs without first obtaining stockholder approval of
such repricing.

9.5 Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency or
ambiguity in any Award or Award Agreement in the manner and to the extent it
shall deem desirable to carry the Plan into effect.





11




ARTICLE 10.

 DISSOLUTION OR LIQUIDATION; CHANGE IN CONTROL

10.1. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, other than a dissolution or liquidation that is
defined as a Change in Control, the Committee shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Committee in its discretion may provide for an Option to be fully vested and
exercisable until ten days prior to such transaction. In addition, the Committee
may provide that any restrictions on any Award shall lapse prior to the
transaction, provided the proposed dissolution or liquidation takes place at the
time and in the manner contemplated. To the extent it has not been previously
exercised, an Award will terminate immediately prior to the consummation of such
proposed transaction.

10.2. Change in Control. The provisions of this Section 10.2 shall apply in the
case of a Change in Control. If other or more specific terms are set forth in
any separate Award Agreement or other plan document, or agreement between the
Company and any Participant, such separate Award Agreement, plan document or
agreement shall instead govern the treatment of Awards.

(a) Awards Not Assumed or Substituted by the Surviving Entity. Upon the
occurrence of a Change in Control, and except with respect to any Awards assumed
by the surviving entity or otherwise equitably converted or substituted in
connection with the Change in Control in a manner approved by the Committee or
the Board, any outstanding Awards shall be dealt with in accordance with any one
or more of the following approaches, as determined by the agreement effectuating
the transaction or, if and to the extent not so determined, as determined by the
Committee: (i) the continuation of the outstanding Awards by the Company, if the
Company is a surviving entity, (ii) the assumption or substitution for the
outstanding Awards by the surviving entity or its parent or subsidiary, (iii)
full exercisability or vesting and accelerated expiration of the outstanding
Awards, or (iv) settlement of the value of the outstanding Awards in cash or
cash equivalents or other property followed by cancellation of such Awards
(which value, in the case of Options or Stock Appreciation Rights, shall be
measured by the amount, if any, by which the Fair Market Value of a Share
exceeds the exercise or grant price of the Option or Stock Appreciation Right as
of the effective date of the transaction). The Committee shall give written
notice of any proposed transaction referred to in this Section 10.2(a) a
reasonable period of time prior to the closing date for such transaction (which
notice may be given either before or after the approval of such transaction), in
order that Participants may have a reasonable period of time prior to the
closing date of such transaction within which to exercise any Awards that are
then exercisable (including any Awards that may become exercisable upon the
closing date of such transaction). A Participant may condition his or her
exercise of any Awards upon the consummation of the transaction. To the extent
that this provision causes Incentive Stock Options to exceed the dollar
limitation set forth in Code Section 422(d), the excess Options shall be deemed
to be Non-Qualified Options.

(b) Awards Assumed or Substituted by Surviving Entity. With respect to Awards
assumed by the surviving entity or otherwise equitably converted or substituted
in connection with a Change in Control, if within two years after the effective
date of the Change in Control, a Participant’s employment is terminated without
Cause or the Participant terminates his or her employment for Good Reason, if
applicable, then (i) all of that Participant’s outstanding Awards shall become
fully vested and exercisable, (ii) all time-based vesting restrictions on the
Participant’s outstanding Awards shall lapse, and (iii) the payout opportunities
attainable under all of such Participant’s outstanding Performance Awards shall
be deemed to have been earned as of the date of such employment termination at
the target level, and (subject to Section 10.2(e) and Section 11.1) there shall
be a pro rata payout to the Participant or his or her Beneficiary within 30 days
following the date of the employment termination (unless a later date is
required by Section 11.1 hereof) based upon the length of time within the
applicable performance period for a Performance Award that had elapsed prior to
the date of the employment termination; provided, however, if an Award Agreement
or a severance plan or agreement or employment agreement in place at the time of
the Change in Control provides for additional or different acceleration, the
terms of such Award Agreement, severance plan or agreement or employment
agreement shall control. To the extent that this provision causes Incentive
Stock Options to exceed the dollar limitation set forth in Code Section 422(d),
the excess Options shall be deemed to be Non-Qualified Options.

(c) Equitable Adjustments. The Committee, in its sole discretion, may include
such further provisions and limitations in any Award Agreement or certificate,
as it may deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

(d) Code Section 409A. No action shall be taken under this Section 10.2 which
shall cause an Award to fail to be exempt from or comply with Code Section 409A.

(e) Consent. Notwithstanding any other provision of the Plan or any Award
Agreement, the provisions of this





12




Section 10.2 may not be terminated, amended, or modified upon or after a Change
of Control in a manner that would adversely affect a Participant’s rights with
respect to an outstanding Award without the prior written consent of the
Participant.

10.3. Definition of Change in Control. A “Change in Control” means the
occurrence of any of the following:

(i) Any Person becomes the Beneficial Owner (as such term is defined in Rule
13d-3 under the Exchange Act and any successor to such rule) of 50% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary or Affiliate or (iv) any acquisition
pursuant to a transaction that complies with (iii)(A), (iii)(B) and (iii)(C) of
this definition;

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs in connection with
or as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board of Directors providing for
such Business Combination; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

The Board shall have full and final authority, which shall be exercised in its
sole discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, and the date of the occurrence of
such Change in Control and any incidental matters relating thereto; provided
that any exercise of authority in conjunction with a determination of whether a
Change in Control is a “change in control event” as defined in Treasury
Regulation Section 1.409A-3(i)(5) shall be consistent with such regulation.

ARTICLE 11.

 ADDITIONAL PROVISIONS

11.1. Compliance with Legal and Other Requirements. The Company may, to the
extent deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Shares or payment of other benefits under any Award until completion
of such registration or qualification of such Shares or other required action
under any federal or state law, rule or





13




regulation, listing or other required action with respect to any stock exchange
or automated quotation system upon which the Shares or other Company securities
are listed or quoted, or compliance with any other obligation of the Company, as
the Committee, may consider appropriate, and may require any Participant to make
such representations, furnish such information and comply with or be subject to
such other conditions as it may consider appropriate in connection with the
issuance or delivery of Shares or payment of other benefits in compliance with
applicable laws, rules, and regulations, listing requirements, or other
obligations.

11.2. No Rights To Awards. No Key Employee, Director, Consultant or other
Participant or other Person shall have any claim to be granted any Award under
the Plan, and there is no obligation for uniformity of treatment of Key
Employees, Participants or holders or Beneficiaries of Awards under the Plan.
The terms and conditions of Awards need not be the same with respect to each
Participant.

11.3. Withholding. No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal income tax purposes
with respect to any Award under the Plan, the Participant shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, any federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. Unless otherwise determined by the
Committee, withholding obligations arising with respect to Awards under the Plan
may be settled with Shares (other than Restricted Stock), including Shares that
are part of, or are received upon exercise of, the Award that gives rise to the
withholding requirement. The obligations of the Company under the Plan shall be
conditioned on such payment or arrangements, and the Company and any Subsidiary
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Participant. The Committee may establish
such procedures as it deems appropriate for the settling of withholding
obligations with Shares, including, without limitation, the establishment of
such procedures as may be necessary to satisfy the requirements of Rule 16b-3.

11.4. No Right to Employment or Continued Service. The grant of an Award shall
not be construed as giving a Participant the right to be retained in the employ
of the Company or any Subsidiary, or to continue to serve as a Director or
Consultant. Further, the Company or any Subsidiary may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award Agreement.

11.5. Effect of Plan Upon Other Compensation Plans. Except as herein provided in
respect of the Prior Plan following the Stockholder Approval Date, the adoption
of the Plan shall not affect any other compensation or incentive plans in effect
for the Company or any Subsidiary. Nothing in the Plan shall be construed to
limit the right of the Company or any Subsidiary: (a) to establish any other
forms of incentives or compensation for employees, directors or consultants of
the Company or any Subsidiary, or (b) to grant or assume options or other rights
or awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association, or the making of inducement
grants.

11.6. Unfunded Status of the Plan. Unless otherwise determined by the Committee,
the Plan shall be unfunded and shall not create (or be construed to create) a
trust or a separate fund or funds. The Plan shall not establish any fiduciary
relationship between the Company and any Participant or other Person. To the
extent any Person holds any right by virtue of the grant of an Award under the
Plan, such right (unless otherwise determined by the Committee) shall be no
greater than the right of an unsecured general creditor of the Company.

11.7. Government and Other Regulations. The obligation of the Company to make
payment of Awards in Shares or otherwise shall be subject to all applicable
laws, rules and regulations, and to such approvals by any government agencies as
may be required. If Shares awarded hereunder may in certain circumstances be
exempt from registration under the Securities Act of 1933, the Company may
restrict its transfer in such manner as it deems advisable to ensure such exempt
status.

11.8. Indemnification. The Company shall indemnify and hold harmless each
individual who is or at any time serves as a member of the Committee against and
from:

(a) any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by such individual in connection with or resulting from any claim,
action, suit or proceeding to which such individual may be a party or in which
such individual may be involved by reason of any action or failure to act under
the Plan; and

(b) any and all amounts paid by such individual in satisfaction of judgment in
any such action, suit or proceeding relating to the Plan.





14




Each individual covered by this indemnification shall give the Company an
opportunity, at its own expense, to handle and defend the same before such
individual undertakes to handle and defend it on such individual’s own behalf.
In addition, such individuals shall also be entitled to any other rights of
indemnification which such individuals may have under the certificates of
incorporation or by-laws of the Company or any Subsidiary, as a matter of law,
or otherwise, or of any power that the Company or any Subsidiary may have to
indemnify such individual or hold such individual harmless.

11.9. Governing Law. The validity, construction and effect of the Plan, and any
rules and regulations relating to the Plan, shall be determined in accordance
with the laws of the State of Delaware and applicable federal law.

11.10. Severability. If any provision of the Plan, any Award Agreement or any
Award is or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction, or as to any Person or Award, or would disqualify the Plan, any
Award Agreement or any Award under any law deemed applicable by the Committee,
such provision shall be construed or deemed amended to conform to applicable
laws, or, if it cannot be so construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan, the
Award Agreement or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan, such Award
Agreement and such Award shall remain in full force and effect.

11.11. No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan, any Award Agreement or any Award, and the Committee shall
determine whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional Shares, or whether such fractional Shares
or any rights thereto shall be canceled, terminated or otherwise eliminated.

11.12. Forfeiture and Recoupment. Without limiting the Committee’s power to
specify terms and conditions of an Award consistent with Article 5 of the Plan,
all outstanding Awards shall be subject to any clawback policy adopted by the
Company and pursuant to which the Committee may cancel all or any part of an
Award at any time to the extent that the terms of the clawback policy so
provide.

11.13. Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

15

